Title: To John Adams from Pseudonym: "A Friend to America and Truth", April 1798
From: Pseudonym: “A Friend to America and Truth”
To: Adams, John



Much Respected Sir
April 1798

To warn a worthy people of impending danger is surely laudable. Permit me therefore to warn you against the Ninth of May. Be prepared, be courageous, for you will stand in need of all your fortitude to repel the insiduous attacks of domestic enemies. There is a vile plot laid. The prime movers of it are Frenchmen. They imagine themselves secure in their Villainy, and they will (on that day which is fixed on for fasting & prayer) perpetrate such deeds as all good men will shudder at. They will shudder man, woman, and Child, set fire to all your Vessels &c. &c. unless timely steps are taken to prevent it. Do not sleep in fearless security: the hour of danger is near at hand & You have the power of retribution is in your power—I have an eye to Frenchmen. Look to that grandest of all grand Villains. That traitor to his country—that infernal Scoundrel Jefferson—he has too much hand in the Conspiracy.

A Friend to America & Truth